Citation Nr: 0026939	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1989 to 
November 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 1998 the Board remanded this case for further 
development, and it has since been returned for further 
appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has contended, in part, that the events leading 
up to his discharge under other than honorable conditions 
were the result of his being insane, and that he should 
therefore not be barred from basic entitlement to VA 
benefits.  See Beck v. West, 13 Vet. App. 535, 539 (2000).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (1999).

38 C.F.R. § 3.354(a) must be interpreted in light of the 
commonly accepted definition of "insanity."  VAOPGCPREC 20-
97 (citing to Black's Law Dictionary and Dorland's 
Illustrated Medical Dictionary).  



Insanity must be shown to exist only at the time of the 
commission of the offense leading to discharge; there need 
not be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996) 
(citing Helige v. Principi, 4 Vet. App. 32, 34 (1993).  

However, there still must be competent evidence establishing 
that the appellant was insane at the time of his offenses 
leading to his other than honorable discharge.  See Zang v. 
Brown, 8 Vet. App. 246, 254 (1995).  

In April 1998 the Board remanded this case for, in pertinent 
part, a VA psychiatric examination in order to determine 
whether the appellant was insane at the time of the offenses 
leading to his discharge under other than honorable 
conditions.  

The record indicates that a VA examination was scheduled and 
the appellant attended it in May 1999.  The records also show 
that this examination was quite thorough, and the examiner 
attempted to answer the questions posed by the Board's April 
1998 remand.  The VA examiner concluded that the appellant 
was not insane at the time of his unauthorized absence.  

However, the Board notes that the VA examiner did not 
consider a letter written by K.E.D. in July 1992 pertaining 
to the appellant's treatment at Inyo Community Mental Health 
from June 22, 1994 through June 23, 1994 after a suicide 
attempt.  This letter documents an assessment of depression 
due to multiple stressors.  

The actual records of treatment at Inyo Community Mental 
Health are not on file.  While K.E.D.'s summary makes no 
reference indicating that the appellant was insane, it is 
rather general in nature.  Because these records are dated 
from the period of the appellant's unauthorized absence, they 
may provide additional insight into his state of mind, and 
therefore his sanity, in committing his offenses that lead to 
his eventual less than honorable discharge.  




Because these records are contemporaneous with the period in 
question, the Board is of the opinion that the RO should 
attempt to obtain them on remand.  

When a rating agency is concerned with determining whether an 
appellant was insane at the time he committed an offense 
leading to discharge, it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in section 3.354(a).  38 C.F.R. 
§ 3.354(b) (emphasis added).  

If the above-mentioned or other pertinent evidence is 
obtained, the RO should obtain an advisory opinion addressing 
the issue of the appellant's sanity at the time of the events 
leading to his discharge in light of this new evidence.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, this case is remanded for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the appellant's complete treatment 
records from all sources identified whose 
records have not previously been secured.  

In particular, the RO should obtain 
records from Inyo Count Mental Health 
pertaining to the appellant's treatment 
there from June 22, 1992 through June 23, 
1992.  

2.  If and only if records from Inyo 
County Mental Health or other records 
pertinent to the issue at hand are 
obtained, the RO should request a VA 
advisory opinion from a VA psychiatrist 
in order to determine, based on the 
evidence of record, whether the appellant 
was insane at the time of the offenses 
leading to his discharge under other than 
honorable conditions.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to rendering any conclusions or 
opinions and the examination report must 
be annotated in this regard.

Based on a review of the entire record, 
and in particular the evidence from Inyo 
County Mental Health or other pertinent 
evidence submitted pursuant to this 
remand, the examiner should be asked to 
render an opinion specifically addressing 
the question of the appellant's 
psychiatric state at the time of the 
offenses leading to his other than 
honorable discharge, and offer a 
definitive conclusion as to whether the 
appellant was "insane" at the time of 
the offenses leading to his other than 
honorable discharge.  

In making his assessment, the examiner 
should discuss any previous opinions 
rendered, including the May 1999 VA 
examination, in light of any pertinent 
evidence obtained pursuant to this 
remand.  

Any opinions must be accompanied by a 
complete rationale.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether the character of the 
appellant's discharge from military 
service constitutes a bar to VA benefits.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


